2Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This communication is response to the application filed 04/01/2019 havingclaims 1-20 pending and presented for examination.
Priority
2.  	Application filed on 05/18/2018 is a has FOREIGN APPLICATIONS
KOREA, REPUBLIC OF 10-2017-0061836 05/18/2017 is/are acknowledged.
Drawings
3.  	The drawings were received on 05/18/2018 and these drawings are accepted.
4.   				Information Disclosure Statement
	 	The information disclosure statement (IDS) submitted on 05/18/2018, 11/27/2018 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Oath/Declaration
4.  	The Oath/Declaration filed on 05/18/2018 is accepted by the examiner.
Claim Rejections - 35 USC § 102
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	Claims  1-3, 6-7, 11-13, 16-17 are rejected under 35 U.S.C. 102 (a)(2)  as being anticipated by US Publication  US 20180220466 A1 Park et al. (Hereinafter “Park").
 	As per claim 1, Park teaches a method for a terminal in a wireless communication system, the method comprising: receiving, from a base station, system information including random access channel (RACH) configuration information ( para [0075] [[0161]],fig. 3, terminal is receiving system information including random access channel (RACH) configuration information from the base station); identifying a subcarrier spacing value based on the RACH configuration information( para [0075] [[0161]],fig. 3, based on the received information identify the RACH configuration information); identifying   a resource for transmitting a random access preamble based on a symbol offset indicating a starting position of the random access preamble, the symbol offset being identified based on the subcarrier spacing (para [0075] [[0161]],fig. 3, based on the received information identifying a resource for transmitting random access preamble and PRACH duration, identifying a a starting position of the random access preamble for transmitting a random access preamble); and transmitting, to the base station, the random access preamble based on the resource ( para [0075] 
 	As per claim 2, Park teaches the method of claim 1, whereinthe symbol offset value is based on a physical RACH (PRACH) configuration index included in the RACH configuration information and the subcarrier spacing   (para [0179],terminal receives the system information and  symbol offset value is based on a physical RACH (PRACH) configuration index included in the RACH configuration information and the subcarrier spacing).
	As per claim 3, Park teaches   (Currently Amended) The method of claim 1, wherein identifying the resource comprises: identifying a frequency number of RACH transmission resource  based on the RACH configuration information  (para [0070],  physical channel of the RACH, which is mapped to a physical layer through a radio resource allocated to a frequency domain) ;and identifying a time the selected RACH transmission resource based on the symbol offset value as the resource to be used for transmitting the random access preamble (para [0070], physical channel of the RACH, which is mapped to a physical layer through a radio resource allocated to a time domain).
	As per claim 6, Park teaches a method for a base station in a wireless communication system, the method comprising: transmitting, to a terminal system information including random access channel (RACH) configuration information (para [0075] [[0161]],fig. 15, base station transmit system information including random access channel (RACH) configuration information); and receiving, from the terminal, a random access preamble on a resource identified based on a symbol offset value 
 	As per claim 7, Park teaches the method of claim 6, wherein: the symbol offset value is determined based on a physical RACH (PRACH) configuration index included in the RACH configuration information and the subcarrier spacing (para [0179], terminal receives the system information and  symbol offset value is based on a physical RACH (PRACH) configuration index included in the RACH configuration information and the subcarrier spacing).
	 As per claim 11, Park teaches a terminal in a wireless communication system (fig. 15,), comprising: a transceiver; and a controller coupled with the transceiver and configured to: control the transceiver to receive, from a base station, system information including random access channel (RACH) configuration information ( para [0075] [[0161]],fig. 3, terminal is receiving system information including random access channel (RACH) configuration information from the base station), identify a subcarrier spacing value based on the RACH configuration information, identify a resource for transmitting a random access preamble based on a symbol offset indicating a starting position of the random access preamble , the symbol offset being identified based on 
	As per claim 12, Park teaches the terminal of claim 11, wherein symbol offset value is   based on a physical RACH (PRACH) configuration index included in the RACH configuration information and the subcarrier spacing (para [0179], terminal receives the system information and  symbol offset value is based on a physical RACH (PRACH) configuration index included in the RACH configuration information and the subcarrier spacing).
 	As per claim 13, Park teaches the terminal of claim 11, teaches wherein the controller is configured to:.. identify a frequency resource based on the RACH configuration information (para [0070], physical channel of the RACH, which is mapped to a physical layer through a radio resource allocated to a frequency domain), and identify a time resource based on the symbol offset value(para [0070], physical channel of the RACH, which is mapped to a physical layer through a radio resource allocated to a time domain)..
 	As per claim 16, Park teaches a base station in a wireless communication system (fig. 15,  ), comprising: a transceiver; and a controller coupled with the transceiver and configured to: control the transceiver to transmit system information 
	As per claim 17, Park teaches the base station of claim 16, wherein the symbol offset value is determined based on a physical RACH (PRACH) configuration index included in the RACH configuration information and the subcarrier spacing (para [0179], terminal receives the system information and  symbol offset value is based on a physical RACH (PRACH) configuration index included in the RACH configuration information and the subcarrier spacing).
 
  			Claim Rejections - 35 USC § 103
1 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
 	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
5.	Claim(s)  4,5, 9,10, 14, 15, 15, 19, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park teaches further view of US PG Pub US 20180242275 A1 to MILITANO et al (hereinafter MILITANO).
	As per claim 4, Park teaches the method of claim 1, MILITANO teaches  receiving, from the base station, a random access response (RAR) identified by a random access-radio network temporary identity (RA-RNTI) (para [0014], receiving, from the base station, a random access response (RAR) identified by a random access-radio network temporary identity (RA-RNTI))
 	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the combination system of Park by  receiving, from the base station, a random access response (RAR) identified by a random access-radio network temporary identity (RA-RNTI). as suggested by MILITANO, this modification would benefit   Park for provide a mechanism that handles a wireless device or communication of the wireless device in an efficient manner.
 	As per claim 5, Park teaches the method of claim 1, MILITANO teaches wherein the RA-RNTI is identified based on the symbol offset value and a slot index determined calculated based on the subcarrier spacing value (para [0014], RA-RNTI is determined from a time slot number in which the RACH preamble is sent in a RACH Request and used for transmitting the random access preamble based on slot information). 
  	Examiner supplies the same rationale as supplied in claim 4.

 	Examiner supplies the same rationale as supplied in claim 4.
 	As per claim 10, Park teaches the method of claim 6, MILITANO teaches wherein the RA-RNTI is identified based on the symbol offset and a slot index identified based on the subcarrier spacing (para [0014], RA-RNTI is determined from a time slot number in which the RACH preamble is sent in a RACH Request and used for transmitting the random access preamble based on slot information). 
  	Examiner supplies the same rationale as supplied in claim 4.
 	As per claim 14, Park teaches the method of claim 1, MILITANO teaches 4.    : receiving, from the base station, a random access response (RAR) identified by a random access-radio network temporary identity (RA-RNTI) (para [0009], receiving, from the base station, a random access response (RAR) identified by a random access-radio network temporary identity (RA-RNTI))
	As per claim 15, Park teaches the terminal of claim 11, MILITANO teaches wherein an RA-RNTI corresponding to the resource to be used for transmitting the random access preamble is determined based on a slot index calculated based on the reference subcarrier spacing value (para [0009], RA-RNTI is determined from a time slot number in which the RACH preamble is sent in a RACH Request and used for transmitting the random access preamble based on slot information). 

  	As per claim 19, Park teaches the base station of claim 16, MILITANO teaches control the transceiver to transmit a random access response (RAR) identified by a random access-radio network temporary identity (RA-RNTI) (para [0009], receiving, from the base station, a random access response (RAR) identified by a random access-radio network temporary identity (RA-RNTI))
	As per claim 20, Park teaches the base station of claim 16, MILITANO teaches wherein the [[an]] the RA-RNTI  is determined based on the symbol offset value and a slot index  determined based on the  subcarrier spacing value (para [0014], RA-RNTI is determined from a time slot number in which the RACH preamble is sent in a RACH Request and used for transmitting the random access preamble based on slot information). 
  	Examiner supplies the same rationale as supplied in claim 4.
				Response to Arguments
Applicant’s arguments with respect to claim 1-2, 4, 6-7, 9, 11-12, 14, 16-17 and 19 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Conclusion
	Prior arts made of record, not relied upon: US Patent Publication US 20100278064 A1; US Patent Publication US 20100296451 A1,   US Patent Publication US 20090175292 A1

/ANEZ C EBRAHIM/Primary Examiner, Art Unit 2467